NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 20-2485

                                     ______________

                                TOMAS CANAS MEJIA,
                                              Petitioner

                                             v.

                               ATTORNEY GENERAL
                            UNITED STATES OF AMERICA
                                  ______________

                               On Petition for Review of an
                             Administrative Order of Removal
                         of the Department of Homeland Security
                                     (A098-358-380)
                            Immigration Judge: Mirlande Tadal
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 25, 2021
                                  ______________

           Before: HARDIMAN, GREENAWAY, JR., and BIBAS, Circuit Judges.

                              (Opinion Filed: May 5, 2021)

                                     ______________

                                        OPINION *
                                     ______________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
GREENAWAY, JR., Circuit Judge.

       Tomas Canas Mejia petitions for review of a decision of an Immigration Judge

(“IJ”) concluding that he was not entitled to relief from reinstatement of a prior order of

removal. The IJ concurred with the asylum officer’s conclusion that Mejia had neither a

reasonable fear of persecution based on his race, religion, nationality, political opinion, or

membership in a particular social group—as required for withholding of removal—nor a

reasonable fear of torture, as required for relief under the Convention Against Torture

(“CAT”). Finding that substantial evidence supports the IJ’s decision and that this Court

lacks jurisdiction to review the unexhausted particular social group before the IJ, we will

deny in part and dismiss in part the petition for review.

                                      I. Background

       Mejia, a native and citizen of Guatemala, first entered the United States in

September 2004. He was ordered removed from the United States on April 15, 2005, and

pursuant to that order was removed to Guatemala on June 13, 2008. Mejia subsequently

reentered the United States in December 2008, and has lived in the United States

continuously since 2008. On February 3, 2020, the Department of Homeland Security

issued Mejia a “Notice of Intent/Decision to Reinstate Prior Order.”

       While in detention, Mejia expressed a fear of returning to Guatemala. As a result,

he was referred to an asylum officer for a reasonable fear interview. 8 C.F.R.

§ 208.31(b).

                                              2
       Mejia told the asylum officer that, upon his return to Guatemala in 2008, he

received an unsigned letter at his parents’ house asking for money. He also stated that he

received phone calls asking for money. These requests were accompanied with threats

against Mejia and his family. Mejia believed the letters and phone calls were being made

by the gang MS-18, who assumed that Mejia had money, given that he had returned from

the United States.

                                         II. Discussion

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). Romero v. Att’y Gen.,

972 F.3d 334, 340 (3d Cir. 2020). We review an IJ’s factual findings in reasonable fear

proceedings for substantial evidence. Id. at 342. This is an “extraordinarily deferential

standard,” where we uphold the IJ’s findings if they are “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at 340

(quoting Garcia v. Att’y Gen., 665 F.3d 496, 502 (3d Cir. 2011)). “When we review for

substantial evidence, ‘findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.’” Id. (quoting Sandie v. Att’y Gen., 562

F.3d 246, 251 (3d Cir. 2009)). We review the IJ’s legal conclusions, such as whether a

proffered particular social group is cognizable, de novo. See S.E.R.L. v. Att’y Gen., 894 F.3d

535, 542 (3d Cir. 2018).

       Before us, Mejia argues that the IJ erred in affirming the asylum officer’s

determination that Mejia did not have a reasonable fear of returning to his country,

despite finding him credible, because (1) the IJ improperly found that the petitioner does

                                                3
not belong to a cognizable social group and (2) the IJ abused her discretion and

improperly found that the petitioner’s fear did not rise to the level of persecution. These

arguments have no merit.

       In a reasonable fear interview, an asylum officer determines whether the alien has

demonstrated a “reasonable possibility that he or she would be persecuted on account of

his or her race, religion, nationality, membership in a particular social group or political

opinion, or a reasonable possibility that he or she would be tortured in the country of

removal.” 8 C.F.R. § 208.31(c). If the asylum officer finds that the alien has not

established a reasonable possibility of persecution or torture, an alien may appeal the

asylum officer’s determination to an IJ. 8 C.F.R. § 208.31(f)–(g).

       Before the IJ, Mejia proposed only one particular social group. Mejia’s counsel

presented the particular social group as “individuals that are coming back from the

United States, which the Mara Salvatrucha gang has imputed they have financial means

to be extorted.” A.R. 38. The IJ confirmed her understanding that only one particular

social group was under consideration.

       Now Mejia argues before us that he presented two particular social groups before

the IJ. This second proposed social group, individuals who defied the MS-18 gang and

escaped their grasp was not presented to the IJ, nor did Mejia correct the IJ’s purported

omission when she gave her decision.

       Our jurisdiction is constrained by the requirement of exhaustion of administrative

remedies. A “court may review a final order of removal only if . . . the alien has
                                              4
exhausted all administrative remedies available to the alien as of right.” 8 U.S.C.

§ 1252(d)(1). Thus, a petitioner must “raise and exhaust his . . . remedies as to each

claim or ground for relief if he . . . is to preserve the right of judicial review of that

claim.” Abdulrahman v. Ashcroft, 330 F.3d 587, 594–95 (3d Cir. 2003). Because Mejia

did not present this second particular social group—individuals who defied the MS-18

gang and escaped their grasp—before the IJ, we lack jurisdiction to review it.

       Accordingly, we have jurisdiction to review only the IJ’s determination with

respect to the proposed particular social group Mejia presented before the IJ—

“individuals that are coming back from the United States, which the Mara Salvatrucha

gang has imputed they have financial means to be extorted.” A.R. 38. The IJ did not err

in rejecting this social group. The particular social group composed of individuals who

returned from the United States who are perceived to be wealthy is not cognizable. See,

e.g., Khan v. Att’y Gen., 691 F.3d 488, 498 (3d Cir. 2012) (rejecting as “too amorphous”

a proposed social group of “secularized and westernized Pakistanis perceived to be

affiliated with the United States”); Beltrand-Alas v. Holder, 689 F.3d 90, 94 (1st Cir.

2012) (neither wealth alone nor perceived wealth upon returning from the United States

can form the basis for a cognizable social group).

       Additionally, Mejia contends he is entitled to CAT relief. To be eligible for

protection under CAT, an applicant is required to establish that the claimed torture would

occur “by, or at the instigation of, or with the consent or acquiescence of, a public

official . . . or other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1).
                                                5
“Acquiescence of a public official requires that the public official, prior to the activity

constituting torture, have awareness of such activity and thereafter breach his or her legal

responsibility to intervene to prevent such activity.” 8 C.F.R. § 1208.18(a)(7); Guzman

Orellana v. Att’y Gen., 956 F.3d 171, 181 (3d Cir. 2020). Where the government may

not have “actual knowledge” of the torture, an applicant “may meet this standard by

showing that the government is willfully blind to it.” Id.

       The IJ determined that there was no evidence that Guatemala would acquiesce to

any anticipated torture. Before the IJ, Mejia stated that he had received numerous

telephone calls and a threatening letter from individuals whom he believed were gang

members or affiliated with a gang. Mejia contends that it is clear both by his own

testimony as well as the actual conditions with respect to gangs in Guatemala, and

especially the MS-18 gang, that the government has acquiesced to the activities of MS-

18. Moreover, Mejia claims, the government is likely to do so again, that is, be willfully

blind to the plight of individuals such as he. However, Mejia does not present any

evidence to support this assertion. Accordingly, substantial evidence supports the IJ’s

determination that Mejia failed to show a reasonable possibility that he could establish

eligibility for protection under CAT.

                                   III. Conclusion

       For the foregoing reasons, we will deny in part and dismiss in part the

petition for review.


                                              6